Citation Nr: 1705191	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  07-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected hypertension.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a rating in excess of 20 percent prior to August 22, 2016, and in excess of 50 percent thereafter for bilateral foot condition.

4.  Entitlement to a compensable rating for residuals, fracture of left fibula.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and September 2009 rating decisions of the VA Regional Office (RO) in Waco, Texas.  

In September 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in December 2011 to provide the Veteran with notice of substantiating service connection on a secondary basis; to obtain an addendum medical opinion regarding sleep apnea; and to provide the Veteran with VA examination for his rating claims.  As for the issue being decided, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the requested development, an August 2016 rating decision increased the disability rating for the Veteran's bilateral foot condition to 50 percent disabling effective August 22, 2016, the date of a VA examination.  As this does not constitute a full grant, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board also referred the issues of service connection for bilateral heel, spurs, bilateral plantar fasciitis, and traumatic arthritis of the feet bilaterally as raised by the Veteran in a January 2009 claim.  As these issues still have not been adjudicated by the Agency of Original Jurisdiction (AOJ), they are again referred to the AOJ for appropriate action and will again be addressed in more detail in the Remand below.  38 C.F.R. § 19.9(b) (2016). 

All of the issues except for service connection for sleep apnea being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Sleep apnea was not present during the Veteran's service and did not develop or worsen as a result of any incident during service, including the service-connected hypertension.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated in service and is not proximately due to or the result of the service-connected hypertension.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, March 2009, April 2010, and January 2012 letters were provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  The case was last readjudicated in an August 2016 SSOC following the January 2012 letter.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2016).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs) and post-service medical records were obtained.  Pertinent VA examinations were obtained in February 2011, August 2015, and August 2016.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are collectively sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's STRs show no diagnosis of, or treatment for, sleep apnea.  His February 1975 enlistment examination revealed all clinically normal pertinent systems.  In his accompanying report of medical history, the Veteran denied frequent trouble sleeping.  Examinations in April 1981, July 1985, April 1987, and March 1992 all revealed clinically normal pertinent systems.  In April 1981 and July 1985 reports of medical history, the Veteran again denied frequent trouble sleeping.  The Veteran's March 1997 retirement examination continued to reveal all clinically normal pertinent systems; in his accompanying report of medical history, he continued to deny frequent trouble sleeping.  

Post-service medical records reveal that the earliest diagnosis of sleep apnea is in November 2008 when a sleep study showed that diagnosis.  The study report shows that the Veteran had a significant history for obstructive sleep.  None of the Veteran's treatment records contain any medical opinion relating his sleep apnea directly to his military service.  

A May 2010 treatment record from M.G., M.D. shows that there was a high association between hypertension and obstructive sleep apnea.  Dr. M.G. opined that there was "no doubt" that research and literature strongly suggested that hypertension could be exacerbated by sleep apnea and it returned.  Dr. M.G. noted that from a medical standpoint, hypertension and sleep apnea were very strongly related.

The Veteran submitted a May 2010 medical opinion from J.T., M.D.  Dr. J.T. opined that sleep apnea was strongly associated with the Veteran's other medical problems.  They opined that based on their knowledge of the Veteran's medical history and the overwhelming evidence about sleep apnea and its strong association with chronic medical problems, the Veteran had suffered from that condition for the past several years.  

The Veteran was provided a VA examination in February 2011.  He reported that it began in 1991.  The Veteran reported that his wife observed that after coming home from the Gulf War, he was snoring a lot and stopped breathing after a while.  The examiner opined that the Veteran's sleep apnea was not caused by or a result of hypertension.  The examiner noted that it was recognized that sleep apnea could cause or be associated with hypertension.  Thee examiner indicated that that was likely what the Veteran had heard and turned cause and effect around.  The examiner opined that hypertension was not a known cause of sleep apnea.  

At his September 2011 hearing, the Veteran testified that he snored during service in the Gulf War.  September 2011 Hearing Transcript (T.) at 18.  He testified that when he returned, his wife reported that he quit breathing at night.  Id. at 19.  The Veteran testified that as time progressed, he started feeling fatigue.  Id.  He testified that he did not have a sleep study until 2008.  Id.  The Veteran testified that he had sleep apnea during service, but he did not know about it at the time.  Id. at 20.  

At an August 2015 VA examination, the examiner noted that the Veteran never had a complaint of sleep disturbance in service.  The examiner noted that the Veteran was diagnosed in November 2008.  The Veteran denied being seen for any sleep disorder while in service.  The examiner noted that there were no treatment records of him being treated for any kind of sleep disorder while he was in the military.  The examiner observed that sleep apnea was diagnosed 11 years after service.  The examiner opined that the Veteran's sleep apnea was not service connected and, according to the medical literature, there was no supporting evidence that advocated that sleep apnea was aggravated by hypertension.  The examiner opined that there was zero correlation in hypertension resulting in sleep apnea.  The examiner concluded that based on the objective evidence at hand, it was less likely than not that the Veteran's sleep apnea began during service, was causally related to service, or was caused or aggravated by hypertension.

An additional VA examination opinion from a different examiner was also obtained in August 2015.  The examiner opined that the Veteran's assertion that symptoms of sleep apnea began in 1991 was not supported based on the reviewed service medical record.  The examiner noted that there was no reported sleep problem during service and also on his retirement physical in 1997.  The examiner noted that the Veteran had a body mass index (BMI) of 35 with a neck size of 17 inches, thus indicating that the more likely cause for the sleep apnea was the obesity in addition to large neck size (associated with overcrowding of oropharynx).  The examiner noted that in June 2000, the Veteran's weight was 200 pounds and in November 2008, it was 230 pounds.  Quoting from medical literature, the examiner reported that "obesity is the strongest risk factor in obstructive sleep apnea."  The examiner also opined that hypertension was not a known cause of sleep apnea and neither did hypertension aggravate sleep apnea.  They reported that both conditions could be seen as comorbid conditions.  The examiner observed that, on the other hand, reports in literature showed that untreated sleep apnea could lead to poor control of hypertension. 

The Veteran was afforded a VA examination in August 2016.  He reported having a long history of sleep apnea, but was not diagnosed until November 2008.  The examiner opined that the claimed condition was less likely than not caused by the claimed in-service injury, event, or illness.  The examiner noted that although the Veteran reported a long history of sleep apnea starting after his return from deployment in 1991, no evidence of insomnia, sleep apnea, or any other sleep disorder appeared in his medical record.  The examiner noted that the Veteran's 1997 retirement examination specifically asked about sleep problems, for which the Veteran answered no.  The examiner opined that although the Veteran had both hypertension and sleep apnea, no current accepted medical literature supported that hypertension was a risk factor (or caused) sleep apnea.  

Based on a review of the evidence, the Board concludes that service connection for sleep apnea is not warranted.  Although the evidence shows that the Veteran currently has sleep apnea, it does not show that it is related to his military service, to include being caused or aggravated by his service-connected hypertension.

Although the Veteran reported having symptoms during service, the evidence fails to show that his sleep apnea had its onset during service or is otherwise related to his military service.  The Veteran's STRs are silent for any sleep complaints throughout his 20 years of service.  As noted above, his March 1997 retirement examination revealed all clinically normal pertinent symptoms; he specifically denied frequent trouble sleeping.  No sleep complaints were made in the Veteran's separation examination and report of medical history.  Even with considering his statements, the August 2015 and August 2016 VA examiners provided negative nexus opinions.  None of his records contain any opinion relating sleep apnea as having its onset during the Veteran's military service or as being otherwise related to his military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any sleep apnea began during service or is otherwise related to his military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The only medical opinions of record, those of the 2015 and 2016 examiners, show that the Veteran's sleep apnea is not directly related to his military service.  As these opinions were formed after interviewing and examining the Veteran, reviewing his records, and are supported by rationales, the Board accords them great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  They are also uncontradicted by other medical evidence.  The Veteran's post-service treatment records reflect treatment for sleep apnea beginning in 2008, but do not contain any opinions relating it to his military service.  The Board acknowledges the May 2010 opinion from Dr. J.T. that the Veteran had suffered from sleep apnea for the past several years.  However, this opinion does not relate the Veteran's sleep apnea has having its onset prior to the Veteran's retirement in 1997.  Therefore, the evidence does not support a finding that the Veteran's sleep apnea is directly related to his military service.

There is no competent nexus evidence to support a finding of service connection on a direct basis.  In this case, the first evidence of sleep apnea is not until 2008.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of sleep apnea complaints, symptoms, or findings for one decade between the period of active service and the earliest evidence of a diagnosis of sleep apnea is itself evidence which tends to show that sleep apnea did not have its onset in service or for many years thereafter.  

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected hypertension either caused or aggravates sleep apnea.  The opinions of the 2015 and 2016 VA examiners show that the Veteran's sleep apnea is not caused or aggravated by his service-connected hypertension.  As these opinions were also formed after interviewing and examining the Veteran, reviewing his records, and are supported by rationales, the Board accords them great probative value.     

The Board acknowledges the May 2010 treatment record from Dr. M.G. showing that hypertension could be exacerbated by sleep apnea and that hypertension and sleep apnea were very strongly related.  However, this record does not specifically relate this Veteran's sleep apnea as being caused or aggravated by his service-connected hypertension.  No medical professional has provided any medical opinion specifically showing that the Veteran's service-connected hypertension either caused or aggravates his sleep apnea.  

The overall evidence of record as discussed above weighs against a finding of sleep apnea being associated with the Veteran's active duty, to include being secondary to the service-connected hypertension.  Without an equipoise in the evidence showing an association between sleep apnea and the Veteran's active duty, to include being secondary to the service-connected hypertension, service connection for sleep apnea is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the etiology of sleep apnea, the question involved is medically complex particularly in terms of its claimed relationship with hypertension, and accordingly the Board assigns greater weight to the VA examiners' opinions than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA examiner.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

Without competent and credible evidence of an association between sleep apnea and the Veteran's active duty, to include as secondary to the service-connected hypertension, service connection for sleep apnea is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, to include as secondary to the service-connected hypertension.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection sleep apnea, to include as secondary to the service-connected hypertension, is denied.  See 38 U.S.C.A § 5107 (West 2014).  


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected hypertension, is denied.



REMAND

Regrettably, another remand is necessary for the remaining issues.  The Board must reconsider these claims in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from August 2016, and concludes that these findings do not meet the specifications of Correia.  The examinations for the Veteran's lumbar spine and left fibula contain range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  No range of motion findings were provided in the examination for the Veteran's bilateral feet, despite the fact that such was requested in the Board's December 2011 remand.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Further examinations are thus necessary under 38 C.F.R. § 3.159(c)(4).

Furthermore, with regards to the Veteran's bilateral feet, as noted by the Board in its December 2011 remand, the rating decision granting service connection noted that the Veteran had an extensive history of complaints and treatment regarding his feet, including "Achilles tendonitis, hallux valgus deformities, and pes planus."  During the course of this increased rating appeal, the Veteran filed a new claim for service connection for bilateral heel spurs, bilateral plantar fasciitis, and traumatic arthritis of the feet bilaterally.  Such issues have been referred to the AOJ for further action as noted in the Introduction.  A March 2009 memo in the claims file indicates that the RO regarded the claimed conditions as part of the service connected foot disability on appeal.  As such, the claims would not be separately rated, and no further action was taken.  The Board noted that the RO must make a finding as to whether the conditions for which service connection was claimed in January 2009 are in fact encompassed in his current service connected foot condition and, if so, whether and to what extent they affect his level of impairment.  The Board concluded that these issues were inextricably intertwined with the claim for an increased rating for a bilateral foot disability.  See Harris v. Derwinski, 1 Vet App 180, 183 (1991).  

The Board's remand directives included that the RO adjudicate the claims for service connection for bilateral heel spurs, bilateral plantar fasciitis, and traumatic arthritis of the feet.  The RO was also instructed to consider whether those findings were, alternatively, part of the service-connected foot disability.  In readjudicating the Veteran's claim for an increased rating, the RO was instructed to consider whether the Veteran's bilateral foot disorder should be expanded to include bilateral heel spurs, bilateral plantar fasciitis, and traumatic arthritis of the feet, as well as whether separate evaluations were warranted for the feet individually.  The RO has not adjudicated the Veteran's intertwined service connection claims and in the January and August 2016 SSOCs, no consideration was given to whether the Veteran's service-connected disability should be expanded to include bilateral heel spurs, bilateral plantar fasciitis, and traumatic arthritis of the feet, as well as whether separate evaluations were warranted for the feet individually.  On remand, the RO should consider these issues.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the El Paso VA Healthcare System and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA orthopedic examination to determine the severity of the service-connected lumbar spine, bilateral foot, and left fibula disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine, bilateral feet, and left fibula disabilities. 

A) For the Veteran's degenerative disc disease of the lumbar spine, the examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any associated objective neurological abnormalities that are the result of the Veteran's service-connected thoracolumbar spine disability.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

B) For the Veteran's bilateral feet, the examiner should:

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  The examiner should note whether any of the Veteran's foot symptoms improve upon the use of orthopedic shoes or appliances.

ii) Discuss the clinical significance of the claimed bilateral heel spurs, bilateral plantar fasciitis, and traumatic arthritis of the feet.  The examiner must comment on whether it is at least as likely as not (e.g., a 50 percent or greater probability) that those claimed disorders, if found, are associated with service.  

C) For the Veteran's left fibula, the examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain for the left knee and ankle.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing, compared with the right knee and ankle.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss whether there is malunion with slight knee or ankle disability; malunion with moderate knee or ankle disability; malunion with marked knee or ankle disability; or nonunion, with loose motion, requiring a brace.  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Adjudicate the claims for service connection for bilateral heel spurs, bilateral plantar fasciitis, and traumatic arthritis of the feet.  The RO must consider whether these findings are, alternatively, part of the service-connected bilateral foot disability.  The Veteran must be informed of his appellate rights in regard to this decision.

5.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  Consideration should be given as to whether the bilateral foot disorder should be expanded to include heel spurs, bilateral plantar fasciitis, and traumatic arthritis of the feet, as well as whether separate evaluations are warranted for the feet individually.  If any benefit remains denied, the Veteran and his representative must be provided an Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


